



Exhibit 10.41
WAIVER TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Waiver") is
entered into as of May 16, 2019 by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
"Lender" and collectively as "Lenders"), WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, "Agent"), POWER SOLUTIONS
INTERNATIONAL, INC., a Delaware corporation ("Parent"), PROFESSIONAL POWER
PRODUCTS, INC., an Illinois corporation ("PPPI"), POWERTRAIN INTEGRATION
ACQUISITION, LLC, an Illinois limited liability company ("PIA"), BI-PHASE
TECHNOLOGIES, LLC, a Minnesota limited liability company ("Bi-Phase"; Parent,
PPPI, PIA and Bi-Phase are referred to hereinafter each individually as a
"Borrower", and individually and collectively, jointly and severally, as the
"Borrowers"), and each of the parties listed on the signature pages hereto as
Loan Parties (together with Parent and Borrowers, collectively, jointly and
severally, "Loan Parties" and each, individually, a "Loan Party").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");
WHEREAS, the Required Lenders are willing to waive certain Events of Default
under the Credit Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2.    Waiver.
(a)    Pursuant to the request by the Borrowers, but subject to satisfaction of
the conditions set forth in Section 5 hereof, and in reliance upon (i) the
representations and warranties of the Borrowers set forth herein and in the
Credit Agreement and (ii) the agreements of the Borrowers set forth herein, the
Required Lenders hereby waive (A) any Event of Default that would otherwise
arise under Section 8.2(a) of the Credit Agreement solely by reason of the
Borrowers failing to timely deliver the annual audited financial statements of
the Parent and its Subsidiaries required pursuant to Section 5.1 (and item (g)
of Schedule 5.1) of the Credit Agreement for the fiscal year ending December 31,
2018, (B) any Event of Default that would otherwise arise under Section 8.2(a)
of the







--------------------------------------------------------------------------------





Credit Agreement solely by reason of the Borrowers failing to timely deliver the
Compliance Certificate of the Parent and its Subsidiaries required pursuant to
Section 5.1 (and item (h) of Schedule 5.1) of the Credit Agreement for the
fiscal year ending December 31, 2018, and (C) any Event of Default that arose
under Section 8.7 of the Credit Agreement resulting from the failure of the
representations and warranties made by the Borrowers in connection with each
Borrowing made after the date the Events of Default described in clauses (A) and
(B) above occurred and prior to the date hereof to be true in all material
respects solely as a result of the existence of the Events of Default described
in clauses (A) and (B) above (clauses (A), (B), and (C), collectively, the
"Existing Events of Default"); provided, that such financial statements and
Compliance Certificate are delivered to the Agent and the Lenders on or before
December 31, 2019.
(b)    The waivers in this Section 2 shall be effective only in the specific
instances and for the specific purposes set forth herein and do not allow for
any other or further departure from the terms and conditions of the Credit
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.
3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Waiver, nothing in this Waiver shall constitute a modification or alteration of
the terms, conditions or covenants of the Credit Agreement or any other Loan
Document, or a waiver of any other terms or provisions thereof, and the Credit
Agreement and the other Loan Documents shall remain unchanged and shall continue
in full force and effect, in each case as amended hereby.
4.    Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Loan Party,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Loan Party hereby agrees that this
Waiver in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Loan Parties in all
respects.
5.    Conditions to Effectiveness of Waiver. This Waiver shall become effective
as of the date first written above upon the satisfaction of the following
conditions precedent:
(a)    Each party hereto shall have executed and delivered this Waiver to Agent;
(b)    All proceedings taken in connection with the transactions contemplated by
this Waiver and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and
(c)    No Default or Event of Default (other than the Existing Event of Default)
shall have occurred and be continuing.


-2-

--------------------------------------------------------------------------------





6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Waiver, each Loan Party hereby represents and warrants to Agent
and Lenders, after giving effect to this Waiver:
(a)    All representations and warranties contained in the Credit Agreement
(other than Sections 4.8 and 4.12 with respect to the facts and circumstances
set forth in the RSM Letter) and the other Loan Documents are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date);
(b)    No Default or Event of Default has occurred and is continuing; and
(c)    This Waiver and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.
7.    Miscellaneous.
(a)    Other Agreements. Borrowers, Agent and Lenders agree that the Obligations
shall continue to bear interest at a per annum rate equal to 1 percentage point
above the per annum rate otherwise applicable under the Credit Agreement until
(x) Borrowers deliver to Agent audited financial statements for the fiscal years
ending December 31, 2016, ending December 31, 2017 and ending December 31, 2018,
each as required under Schedule 5.1 to the Credit Agreement and (y) Loan Parties
and their Subsidiaries have completed all filings then required to be made with
the SEC.
(b)    Expenses. Borrowers agree to pay on demand all Lender Group Expenses of
Agent in connection with the preparation, negotiation, execution, delivery and
administration of this Waiver in accordance with the terms of the Credit
Agreement.
(c)    Governing Law. This Waiver shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of Illinois.
(d)    Counterparts. This Waiver may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Waiver.
Delivery of an executed signature page of this Waiver by facsimile transmission
or electronic photocopy (i.e. "pdf") shall be effective as delivery of a
manually executed counterpart hereof.


-3-

--------------------------------------------------------------------------------





8.    Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender




and all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known as of the date of this Waiver, both at law and in
equity, which each Loan Party, or any of its respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Waiver, in each case for or on account of, or
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.
[Signature pages follow]




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized and delivered as of the date
first above written.


BORROWERS:
POWER SOLUTIONS INTERNATIONAL, INC.,
a Delaware corporation 

 
By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
   



 
PROFESSIONAL POWER PRODUCTS, INC., 
an Illinois corporation 

 
By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
  



 
POWERTRAIN INTEGRATION ACQUISITION, LLC, an Illinois limited liability company 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
 



 
BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
  





Signature Page to Waiver to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







LOAN PARTIES:
THE W GROUP, INC., a Delaware corporation 

 
By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
 



 
POWER SOLUTIONS, INC., an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
POWER GREAT LAKES, INC., an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
AUTO MANUFACTURING, INC., an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
TORQUE POWER SOURCE PARTS, INC., 
an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
POWER PROPERTIES, L.L.C., an Illinois limited liability company 

By: The W Group, Inc., as sole managing member 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO
  





Signature Page to Waiver to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------





 
POWER PRODUCTION, INC., 
an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
POWER GLOBAL SOLUTIONS, INC., an Illinois corporation 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
PSI INTERNATIONAL, LLC, an Illinois limited liability company 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



 
XISYNC LLC, an Illinois limited liability company 

By: The W Group, Inc., as sole managing member 


By: /s/ Charles F. Avery, Jr.
Name: Charles F. Avery, Jr.
Title: CFO



Signature Page to Waiver to Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------









AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Lead Arranger, as Book Runner, and as a Lender 

 
By: /s/ Brian Hynds
Name: Brian Hynds
Title: Vice President



Signature Page to Waiver to Second Amended and Restated Credit Agreement